Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153643                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  ROWAN CHILDS, Personal Representative of                                                                            Justices
  the Estate of CAROLYN CHILDS, deceased,
                Plaintiff-Appellee,
  v                                                                 SC: 153643
                                                                    COA: 329296
                                                                    Oakland CC: 2014-142914-NH
  PROVIDENCE HOSPITAL AND MEDICAL
  CENTERS, INC., ST. JOHN PROVIDENCE
  HEALTH SYSTEM, VINAY K. MALVIYA,
  M.D., P.C., and VINAY MALVIYA, M.D.,
                Defendants-Appellants.

  _______________________________________/

         On order of the Court, the application for leave to appeal the March 22, 2016 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 18, 2016
           a1017
                                                                               Clerk